Title: From Thomas Jefferson to Robert Smith, 18 September 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Monticello Sep. 18. 05.
                  
                  Th: Jefferson returns to mr Smith the Tripoline papers. considering that Eaton’s fire was all spent at Derne, and that it was desirable to get our naval force withdrawn from the Spanish seas, the peace is a subject of satisfaction. no further intelligence being now expected relative to our affairs with Spain, & some measures growing out of them requiring the earliest consideration possible he asks the favor of mr Smith to attend, if possible, a cabinet meeting at Washington on the 4th. of Octob. at 12. aclock. he presents him affectionate salutations.
                  
               